FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                     UNITED STATES COURT OF APPEALS October 31, 2011
                                                                Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                   Clerk of Court



    LAWRENCE HARRIS,

                Plaintiff-Appellant,
                                                          No. 11-5023
    v.                                       (D.C. No. 4:10-CV-00782-CVE-FHM)
                                                          (N.D. Okla.)
    PBC NBADL, LLC,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before HARTZ, Circuit Judge, HOLLOWAY and PORFILIO, Senior Circuit
Judges.



         Plaintiff-appellant Lawrence Harris filed a pro se complaint in the United

States District Court for the Northern District of Oklahoma naming the “Tulsa

66ers” NBA Development League basketball team and two individual employees

of the team as defendants. Harris sought damages from the defendants in the

amount of $500,000,000 for “herresment” and “false adveretisement” (sic),


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
R., Vol. 1 at 4-5, apparently due to the fact that he was not selected to play for

the Tulsa 66ers after attending an open tryout in October 2010. After

defendant-appellee PBC NBADL, LLC filed a notice of party name change and a

motion to dismiss under Fed. R. Civ. P. 8(a)(2) and 12(b)(6), the district court,

acting sua sponte, entered an order and a related judgment dismissing Harris’s

complaint without prejudice for lack of subject matter jurisdiction. Harris now

appeals from that dismissal. Exercising jurisdiction under 28 U.S.C § 1291, we

affirm.

      Although defendants did not raise a jurisdictional challenge, the district

court had an independent duty to examine whether it had subject matter

jurisdiction over this action. See Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.”). In addition, despite his pro se status, Harris was required to

allege sufficient facts in his complaint to show that the district court had subject

matter jurisdiction over his claims, and mere conclusory allegations of

jurisdiction are insufficient. See Penteco Corp. v. Union Gas Sys., Inc., 929 F.2d

1519, 1521 (10th Cir. 1991); see also Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005) (noting that pro se parties must follow the

same rules of procedure that govern other litigants). As a result, Harris was

required to allege sufficient facts in his complaint to establish either federal




                                         -2-
question jurisdiction under 28 U.S.C. § 1331 or diversity of citizenship

jurisdiction under 28 U.S.C. § 1332(a)(1).

      We review issues of subject matter jurisdiction de novo. United States ex

rel. Hafter v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir.

1999). Having conducted the required de novo review, we conclude that the

district court acted correctly in dismissing Harris’s complaint. As the court

explained:

      Plaintiff has alleged claims for relief for false advertisement and
      “herressment” [sic] based on his not being selected for the Tulsa
      66ers basketball team during an open tryout, allegedly because of his
      height. However, his filings contain no information from which it
      can be determined that this Court has jurisdiction over any of the
      possible defendants. Plaintiff’s complaint states only that
      “jurisdiction is asserted pursuant to Lawrence Harris.” Dkt. #1, at 1.
      He does not state any federal basis for relief, nor has he met his
      burden of showing that diversity jurisdiction exists as to any of the
      defendants he names. He has not alleged the citizenship of any of
      the defendants, or, for the corporate entity, the state of incorporation
      or principal place of business. He has therefore failed to carry his
      burden of establishing jurisdiction in this Court.

R., Vol. 1 at 17. In his opening brief, Harris has utterly failed to challenge the

district court’s reasoning. Indeed, he has conceded that “the district court acted

correctly . . . [and] very right [. . .] and fair as well.” Aplt. Opening Br. at 4.

      The judgment of the district court is AFFIRMED. All outstanding motions

filed by Harris are DENIED.


                                                       Entered for the Court

                                                       John C. Porfilio
                                                       Senior Circuit Judge

                                           -3-